Citation Nr: 0807329	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-29 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which, inter alia, denied service connection for a 
right knee disability.  

It is noted that the issues on appeal originally included 
entitlement to increased ratings for diabetes mellitus, 
impotency, post-traumatic stress disorder (PTSD), bilateral 
hearing loss, and tinnitus.  In October 2007, however, the 
veteran indicated that he wished to withdraw his appeal with 
respect to these issues.  Accordingly, the Board finds that 
such issues are no longer within its jurisdiction.  See 
Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 
39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is 
without the authority to proceed on an issue if the claimant 
indicates that consideration of that issue should cease); see 
also 38 C.F.R. § 20.204 (2007).  Thus, the sole issue 
remaining before the Board is as set forth on the cover page 
of this decision.

A videoconference hearing was held in January 2008 before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  At the hearing, the veteran 
confirmed that the sole issue he wished to pursue on appeal 
was entitlement to service connection for a right knee 
disability.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.




REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to provide a medical examination when the record 
contains competent evidence of a current disability or 
symptoms of a current disability; evidence establishing that 
an event, injury, or disease occurred in service; and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service.  
38 U.S.C.A. § 5103A;38 C.F.R. § (c)(4) (2007); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, at his January 2008 Board hearing, the veteran 
testified that while he was on training maneuvers at Fort 
Lewis, Washington, he popped his right knee out of joint and 
was treated in the field, but his injury was never documented 
at the hospital.  He testified during his tour of duty in 
Vietnam, he reinjured his right knee jumping out of a 
helicopter while on a combat mission.  Again, the veteran 
testified that he was treated in the field and sent back to 
duty.  Since that time, the veteran stated that his right 
knee had steadily worsened.

A review of the record shows that the veteran is the 
recipient of a Combat Infantryman Badge.  Because he is a 
combat veteran and has alleged that his right knee disability 
was incurred in combat with the enemy, the evidentiary 
presumption regarding combat claims applies to his claim.  
See 38 U.S.C.A. § 1154(b) (West 2002) (providing that 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, condition or hardships of 
such service, even though there is no official record of such 
incurrence or aggravation).  

In addition to this evidentiary presumption, the Board notes 
that the veteran's service medical records show that at his 
January 1972 military separation medical examination, he 
reported a history of a "trick" or locked knee.  The 
diagnosis was multiple traumas to the right knee with pain.  

The post-service medical evidence includes VA and private 
clinical records showing treatment for right knee pain.  X-
ray studies performed by VA in February 2005 showed 
arthritis.  The assessment was knee pain secondary to injury 
during service.  

Despite this evidence, the RO did not obtain a VA medical 
opinion as to whether the veteran's current right knee 
disability is causally related to his active service. The 
Board finds that such an examination is necessary.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (a medical 
examination is necessary when the evidence indicates that the 
veteran's current disability or persistent or recurrent 
symptoms of a disability "may be associated with the 
claimant's ... service.  This is a low threshold.").

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
medical examination for the purpose of 
clarifying the nature and etiology of his 
current right knee disability.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be asked to provide an opinion as 
to whether it is at least as likely as 
not that any current right knee 
disability is causally related to the 
veteran's active service or any incident 
therein, including his reported combat 
injury.  The report of examination should 
include a complete rationale for all 
opinions rendered.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

2.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
veteran's claim.  If the veteran's claim 
remains denied, he and his representative 
should be provided with a supplemental 
statement of the case and an opportunity 
to respond.  The case should then be 
returned to the Board for appropriate 
appellate consideration.

The case should then be returned to the Board for appropriate 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



